Citation Nr: 1612931	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-40 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for postoperative residuals of osteochondritis dissecans of the right knee with arthritis, currently rated as 20 percent disabling.   

2.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	 Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  It was previously before the Board in May 2013, and most recently in May 2014, when it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development, to include providing the Veteran a requested videoconference hearing before the Board.  That hearing was afforded the Veteran in February 2016, a transcript of which is of record.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's postoperative residuals of osteochondritis dissecans of the right knee with arthritis are shown to be productive of a limitation of flexion to not less than 95 degrees or not more than a loss of 5 degrees of full extension; pain and functional loss to include painful motion and limitations involving standing and walking, particularly on hard surfaces, are indicated.  

2.  There is no showing of ankylosis, recurrent subluxation, lateral instability, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  

3.  The Veteran has four service-connected disabilities, including right knee osteochondritis with arthritis, left knee strain, painful scar of the right knee, and other scarring of the right knee, for which a combined 30 percent rating has been in effect since October 2014, and a 20 percent evaluation prior thereto.  

4.  The schedular disability evaluation requirements of 38 C.F.R. § 4.16(a) are not met.  

5.  The Veteran reports having an undergraduate degree and approximately 12 hours completed of a 30-hour program leading to a Master's degree; his past work experience was as a mail carrier and supervisor, as well as a telemarketer; current part-time work as a telemarketer continues.  

6.  The Veteran's service-connected disabilities, alone, do not preclude the performance of substantially gainful employment consistent with his educational and occupational background. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a schedular and/or extraschedular rating in excess of 20 percent for postoperative residuals of osteochondritis dissecans of the right knee with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

2.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.340, 3.341, 4.3, 4.15, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s).  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Preliminary Matters

As noted above, this matter was previously remanded by the Board in 2013 and 2014 so that additional development could be undertaken.  All of the actions sought by the Board through its recent remands were subsequently accomplished and there is no contrary argument advanced by the Veteran or on his behalf.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation in this case was accomplished by way of the RO's letter, dated in March 2009, following the receipt by VA of the Veteran's claims in February 2009 and prior to the initial adjudication of such claims in May 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As such, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AOJ, or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of this appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The record indicates that the Veteran has been provided multiple VA medical examinations in connection with the disability at issue, including those furnished in 2009, 2013, 2014, and 2015.  The findings and opinions from those examinations are detailed and comprehensive in scope and are such as to permit the Board to evaluate the disorder in question both fairly and fully.  Such evidence is accompanied by medical data compiled by a private physician and statements from the Veteran, both oral and written, and various lay statements from persons familiar with the Veteran.  On that basis, further development action relative to the issues on appeal is not indicated.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Analysis

Osteochondritis Dissecans with Arthritis

The record reflects that service connection for postoperative residuals of osteochondritis dissecans of the right knee and associated arthritis was established by RO action in July 1973, at which time a 20 percent rating was assigned under Diagnostic Code (DC) 5299-5257.  That rating was subsequently decreased to 10 percent, effective from December 1988, and increased to 20 percent, effective from September 1990.  The claim that forms the basis of the instant appeal was received by VA in February 2009 and in connection with that claim the RO has continued and confirmed the previously assigned 20 percent rating, but with evaluation of the disorder in question under DC 5260 and with consideration of pain and functional loss.  

It is noted parenthetically that service connection has also been established separately for a painful scar of the right knee and for a surgical scar of the right knee associated with his osteochondritis dissecans, but those disabilities as separately rated are not the subject of this appeal and are not herein further addressed.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each  disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 . 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.  

When assigning a disability rating for a musculoskeletal disability, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40 ,4.45, and 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id.

Degenerative arthritis is rated in accordance with 38 C.F.R. § 4.71a, DC 5003, which provides that when arthritis is established by X-ray findings it will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  If limitation of motion of the specific joint involved is not compensable under the appropriate DCs, a 10 percent rating is for application for each such major joint affected by limitation of motion.  Id. 

DCs 5260 and 5261 set forth rating schedules for limitation of motion of the leg.  38 C.F.R. § 4.71a, DCs 5260, 5261.  With respect to limitation of leg flexion, DC 5260 allows a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04. 

With respect to disabilities specific to the knee, 38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant provisions.  Specifically, DC 5256 permits a 30 percent rating for favorable ankylosis in full extension, or in slight flexion between 0 degrees and 10 degrees, while a Veteran will garner a 40 percent rating with ankylosis in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256. 

DC 5257 governs other impairment of the knee.  It provides criteria for ratings of 10, 20 and 30 percent for slight, moderate or severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

DC 5258 provides for a maximum 20 percent evaluation for cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, while DC 5259 allows a maximum of 10 percent for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a, DCs 5258, 5259. 

Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability garners a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace generates a maximum 40 percent evaluation under this DC. 

Separate ratings may also be assigned for knee disability under DC 5257 and DC 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98.

It is the Veteran's primary contention that he is entitled to a rating in excess of 20 percent on the basis of constant pain, gait impairment, limitation of motion, instability, and limitations imposed by his service-connected right knee disorder, including restricted walking and standing, particularly on hard surfaces.  He reports that he wears a brace on his right knee in order to achieve some stabilization and that without it his knee will give-way and he will fall.  It is also indicated that his attending physician has recommended that he undergo total knee replacement.  

The Veteran, as noted, has offered an account of increasing symptoms involving his service-connected osteochondritis dissecans of the right knee with arthritis and he produces three statements from two lay affiants, wherein they noted their respective observations of the Veteran's pain complaints, limp, need for use of a knee brace, and his inability to sit or stand for long periods.  The Veteran is certainly competent to report what symptoms and limitations he is experiencing, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), and that account is not inherently incredible, but the lay affiants do not, in the Board's opinion, corroborate the Veteran's argument that the disorder in question has increased in severity.  Rather, they are supportive of the 20 percent rating already in effect based on limitation of motion and associated pain and functional loss.  

The medical data presented entails both examination and treatment records compiled by VA and non-VA medical professionals.  VA medical examinations in 2009, 2012, 2014, and 2015 disclosed no evidence of ankylosis, recurrent subluxation, lateral instability, or dislocation of semilunar cartilage or its removal.  Use of a cane and/or knee brace was noted.  Flexion was reduced to not more than 95 degrees on any occasion and not more than a 5 degree loss of extension was demonstrated throughout, neither of which was further reduced by pain, repetitive motion, weakness, fatigue, flare-ups, lack of endurance, or incoordination.  Pain was noted to be a component of the Veteran's motion attempts.  No tibial or fibular impairment was indicated, nor was genu recurvatum.  Some muscle wasting involving the right lower extremity was at times shown.  X-rays revealed an osteochondral defect and related arthritis.  

Medical findings of the Veteran's private treating physician, who was consulted at least in part as a result of the Veteran's claim for Workers' Compensation benefits, are similar but point to a greater level of disability.  For instance, in April 2009, the Veteran's right knee was reported to identify a flexion contracture with movement from 15 degrees to 120 degrees.  Significant atrophy of the right thigh measuring three centimeters was present.  In October 2009, flexion of the right knee was possible to 110 degrees, but he was noted to be lacking 25 degrees of full extension.  It was believed that no articular cartilage remained, suggesting a severe injury to the anterior medial compartment.  A significant limp was present then and in April 2010, when it was noted that there had been no significant change in the right knee disorder, as manifested by stiffness, limited motion, pain, crepitation, and weakness.  

When seen by VA on an outpatient basis in April 2011, range of motion was from 0 degrees of extension, which is normal per 38 C.F.R. § 4.71, Plate II (2015), to 120 degrees of flexion.  Mild tenderness and crepitus were noted; effusion was absent.  When evaluated by VA on an outpatient basis in January 2015, there was noted to a long history of right knee pain treated with a knee brace and medications, including Etodolac and Tramadol.  Objectively, there was crepitus with motion, which was limited to 5 degrees of extension and 110 degrees of flexion.  The knee was stable to varus and valgus stress at 0-30 degrees and there was a negative anterior and posterior drawer sign.  It was at that time that it was recommended that the Veteran undergo a total knee replacement for treatment of his right knee disability.  

In all, while the private medical examiner referred to a flexion contracture of the right knee that might arguably be tantamount to ankylosis, there is otherwise no showing of any contracture or ankylosis of the right knee within the medical data of record.  To that extent, the Board is not persuaded that either a contracture or indicia of ankylosis are elements of the Veteran's service-connected right knee disability.  The same is true with respect to the question of cartilage damage, the presence of which is noted by the private physician, but which is not verified on any of the four clinical examinations of the knee by VA.  

Notice, too, is taken that the private medical examiner's calculation of range of motion values of the right knee approximate those of various VA examining and treating medical professionals, excepting the private physician's findings in April 2009 that right knee extension was reduced to 15 degrees and that in April 2010 there was a 25-degree reduction in extension.  Reductions of that magnitude are not otherwise corroborated by any other clinical evidence at any point within the one-year period prior to the date of the VA's receipt of the claim at issue to the present.  The Board points out that when the Veteran was examined by VA in April 2009 only a 5-degree loss of extension was indicated by means of objective testing.  Thus, the notation of a 15-degree of extension loss by the private examiner in the same month is accorded little probative weight.  And, as indicated, the existence of a 25-degree loss of knee extension in April 2010 is inconsistent with other range of motion values prior thereto and subsequently, and it, too, is afforded only minimal probative weight.  

Overall, a preponderance of the evidence as developed over the course of the instant appeal is against the assignment for any increase beyond the 20 percent rating already assigned on the basis of limitation of motion and associated pain and functional loss.  Right knee ankylosis, recurrent subluxation, lateral instability, cartilage dysfunction, tibial or fibular impairment, or genu recurvatum is not confirmed and the degree of motion loss, pain, and functional loss is not such as to warrant the assignment of more than a 20 percent evaluation.  Accordingly, the Board must deny the claim for increase for a schedular rating in excess of 20 percent for osteochondritis dissecans and associated arthritis.

A determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is also required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's service-connected right knee disorder encompasses elements of limitation of motion, as well as pain and functional loss, to include restrictions involving lifting, carrying, sitting, standing, walking, and use of stairs.  See also 38 C.F.R. §§ 4.40 , 4.45, 4.59 and DeLuca, supra.  The foregoing is contemplated by the schedular rating assigned in this instance and there is otherwise no indication in the record that the pertinent DC fails to describe adequately or assess the current disability level of his right knee disability.  As such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of any extraschedular rating for the disorder herein at issue. 

The Board has also considered whether there is a collective effect involving the Veteran's other service connected disabilities acting with the knee disability on appeal that gives rise to a referral for extraschedular consideration.  See Johnson  v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, denial of the benefit sought through the instant appeal is required.  Hart, supra, see also, Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of the veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim). Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id. 

In the matter at hand, service connection is in effect for osteochondritis dissecans of the right knee with arthritis, evaluated as 20 percent disabling; a painful scar of the right knee, evaluated as 10 percent disabling; left knee strain, evaluated as noncompensable; and a surgical scar of the right knee, evaluated as noncompensable.  A combined schedular evaluation of 30 percent has remained in effect from October 2014 and, prior thereto, a 20 percent evaluation was in place.  

Information of record is that the Veteran has an undergraduate degree and some course work towards a Master's degree.  His past work experience was as a mail carrier and supervisor and the record reflects that he retired from the U.S. Postal Service in January 2004.  Additional post-retirement employment as a telemarketer is indicated, which as of February 2016 entailed working five hours three days a week and from which $550 was earned monthly.  The annualized income from that employment, alone, is below the current poverty threshold for one person above the age of 65.  Per his TDIU application of June 2013, the Veteran last worked on a full-time basis in January 2006.  

On the basis of the foregoing, it is clear that the Veteran does not meet the schedular requirements for TDIU entitlement set forth in 38 C.F.R. § 4.16(a), and thus, the question presented for review is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(b).  

The Veteran asserts in his oral and written testimony that he is entitled to a TDIU on the basis of his inability to work full-time caused by limitations imposed by his right and left knee disorders and associated scarring of the right knee.  As indicated above, the Veteran is competent to state what he personally observes and what others have told him, and in this instance, his observations regarding his ability to work full-time are both competent and not inherently incredible.  See Buchanan, Washington, supra.  

That notwithstanding, the record demonstrates that the Veteran is currently working 15 hours weekly, albeit with earnings therefrom denoting it is but marginal employment, but supplemented by retirement insurance benefits paid to him by the Social Security Administration and disability benefits from VA.  Moreover, his claim of unemployability due to service-connected disabilities is largely unsubstantiated.  The lay affiants do not offer opinions as to the Veteran's employability and the only medical evidence tending to prove that he is unemployable is a statement from a private treating physician in October 2009 that he considered the Veteran disabled and significantly so because of arthritis of his right knee joint; however, that physician was unable to determine the percentage of impairment to the body as a whole.  Moreover, contrary opinions have been offered by two VA examiners, to include a conclusion in April 2009 that the Veteran's right knee would not hinder him from performing sedentary work as a telemarketer and a June 2013 determination that the Veteran's right knee and lower leg conditions, though impacting his ability to work, did not preclude his engagement is sitting sedentary employment.  

The record does not otherwise document the presence of functional limitations imposed by his service-connected disorders that would preclude the performance of all forms of substantially gainful employment.  The combined schedular evaluation of 30 percent is a recognition by VA that service-connected disabilities limit the Veteran's ability to do certain forms of employment, but it is not dispositive of the question of whether this veteran has the physical capacities to perform in any work setting.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Contrary to the Veteran's oral and written assertions, a preponderance of the evidence is found to be against his claim for a TDIU, given that the record does not indicate that his service-connected disabilities, alone, are of such a nature or severity as to prevent him from engaging in some form of gainful work activity, particularly in light of his prior educational and vocational accomplishments.  The record as a whole fails to demonstrate entitlement to a TDIU, and, as such, the benefit-of-the-doubt rule is inapplicable.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16; see Ortiz, Gilbert both supra.  


                                                        (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased rating for postoperative residuals of osteochondritis dissecans of the right knee with arthritis is denied.   

Entitlement to a TDIU is denied.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


